DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 4/27/2022 has been entered:  Claims 1-16 and 18-21 remain pending in the present application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Richmann et al. (US 2014/0039430 A1), hereinafter Richmann.

	Regarding claim 1, Richmann teaches an ostomy appliance comprising a main body portion (Figs. 1 - 4) comprising an inner wall and an outer wall of flexible sheet material (elements 1 and 2) joined together to define a cavity for containing a stomal output (element 7; Paragraphs 1 and 7); the inner wall comprising an inlet for receiving the stomal output into the cavity (Fig. 3, element 14; Paragraphs 21 and 28); the ostomy appliance further comprising an outer comfort layer overlying at least a portion of the outer wall (Figs. 1, 2, and 4; elements 3, 31 and 33); wherein the outer comfort layer comprises a first part and a second part which are joined to the outer wall so that the first part partially overlaps the second part in an overlap region, wherein the first part and the second part are separable from each other in the overlap region to form a window opening for viewing the cavity (best seen in Fig. 2; Paragraphs 7 and 24 - 25).
	Richmann does not explicitly teach the overlap region being angled obliquely when a lower apex is vertically downward relative to an upper apex of the ostomy appliance.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the angle of the overlap region, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). In the instant case, changing the shape/angle of the overlap region does not change its function in allowing for the comfort layer to be opened for viewing of the cavity. Further, Applicant has placed no criticality, nor demonstrated unexpected results with such a configuration stating the overlap region may be in a number of different orientations (Page 6, lines 26 - 28 of Applicant’s specification).

	Regarding claim 2, Richmann substantially disclose the invention as claimed. Richmann further teaches the window opening extending substantially fully across a face of the outer wall (Fig. 2 shows window layer 2 extending across device).

	Regarding claim 3, Richmann substantially disclose the invention as claimed. Richmann further teaches the first and second part of the of the outer comfort layer being joined to each other at a first end and at a second end of the overlap region (best seen in Fig. 4, which shows circumferential bond 7 which would join the top and bottom ends of the comfort layer and overlap region).

	Regarding claim 4, Richmann substantially disclose the invention as claimed. Richmann further teaches the first part and the second part are welded to each other at the first end and at the second end of the overlap region (Paragraphs 22 and 26 indicate the bonds are made by welding/heat sealing).

	Regarding claim 5, Richmann substantially disclose the invention as claimed. They do not explicitly teach a single weld for joining the inner wall, the outer wall, and the outer comfort layer, including the welding of the first part and the second part to each other at the first and second end of the overlap region.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overlaid seals of Richmann (Fig. 2, element 7, 7b, and 7c) to be a single weld. Doing so would be obvious since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). In the instant case, having multiple consecutive welds connecting the various layers performs the same function to having a single weld.

	Regarding claim 7, Richmann substantially disclose the invention as claimed. Richmann further discloses an ostomy wafer located in register with the inlet of the inner wall (Fig. 3, element 15; Paragraph 28).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richmann as applied to claim 1 above, and further in view of Wheaton et al. (US 2011/0190718 A1), hereinafter Wheaton.

	Regarding claim 6, Richmann substantially disclose the invention as claimed. Richmann does not explicitly teach the outer wall comprising one or more pleats that are configured to partially or fully unfold as the cavity receives the stomal output; the first part of the second part of the outer cover layer being configured to slide over each other in the overlap region to accommodate expansion of the underlying outer wall.
	In the same field of endeavor, Wheaton teaches an ostomy pouch (Fig. 1) comprising one or more pleats configured to partially or fully unfold as the cavity receives double output (Figs. 2 and 2A; elements 14 and 18 in particular, also element 16; Paragraphs 25 and 28 - 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of Richmann to comprise the folding pleats of Wheaton. Doing so would allow for the capacity of the container to be expanded (recognized in Paragraph 28 of Wheaton).
	They still do not explicitly teach the first part of second part of the outer comfort layer being configured to slide over each other in the overlap region to accommodate expansion of the underlying outer wall. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the combination of Richmann and Wheaton teaches the same pleats and same first and second parts as claimed, and as such inherently teaches the same function

Claims 8 - 9, 11 - 14, and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Richmann in view of Wheaton.

	Regarding claim 8, Richmann teaches an ostomy appliance comprising a main body portion (Figs. 1 - 4) comprising an inner wall and an outer wall of flexible sheet material (elements 1 and 2) joined together to define a cavity for containing a stomal output (element 7; Paragraphs 1 and 7); the inner wall comprising an inlet for receiving the stomal output into the cavity (Fig. 3, element 14; Paragraphs 21 and 28).
	Richmann does not explicitly teach the outer wall comprising one or more pleats which are configured to partially or fully unfold as the cavity receives stomal output to promote confirmation of the inner wall against a body of an ostomate wearing the ostomy appliance.
	In the same field of endeavor, Wheaton teaches an ostomy pouch (Fig. 1) comprising an outer wall defining a central region, a first lateral wing region and a second lateral wing region (see Figs. 5 and 7 in particular, elements 112 and 124; element 112 being the inner wall comprising an inlet); and further comprising one or more pleats configured to partially or fully unfold as the cavity receives stomal output (Figs. 2 and 2A; elements 14 and 18 in particular, also element 16; Paragraphs 25 and 28 - 29) said pleats being attached to the outer wall (Fig. 6 in particular shows pleats 116 and 118 attached to outer wall 114 and inner wall 112; see annotated Figs. below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of Richmann to comprise the folding pleats of Wheaton. Doing so would allow for the capacity of the container to be expanded (recognized in Paragraph 28 of Wheaton).
They still do not explicitly teach promoting confirmation of the inner wall against the body of an ostomate wearing ostomy appliance. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the combination of Richmann and Wheaton teaches the same pleats, cavity, and layers as claimed, and thus teaches promoting confirmation of the inner wall against the body of an ostomate wearing the ostomy appliance.

    PNG
    media_image1.png
    805
    716
    media_image1.png
    Greyscale


Regarding claim 9, the combination of Richmann and Wheaton substantially disclose the invention as claimed. As previously stated, Wheaton teaches an ostomy pouch (Fig. 1) comprising one or more pleats configured to partially or fully unfold as the cavity receives stomal inky stent output (Figs. 2 and 2A; elements 14 and 18 in particular, also element 16; Paragraphs 25 and 28 - 29).
They still do not explicitly teach promoting displacement of the first lateral wing region and the second lateral wing region. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the combination of Richmann and Wheaton teaches the same pleats, cavity, and layers as claimed, and thus teaches promoting displacement of the first lateral wing region and second lateral ring region towards the body of the ostomate.

Regarding claim 11, the combination of Richmann and Wheaton substantially disclose the invention as claimed. Wheaton further teaches the one or more pleats comprises two pleats which are arranged symmetrically about a vertical midline of the outer wall (Figs. 5 ad 7, elements 124; Paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of Richmann to comprise the folding pleats arranged symmetrically about a vertical midline of the outer wall as taught by Wheaton. Doing so would allow for the capacity of the container to be expanded (recognized in Paragraph 28 of Wheaton).

Regarding claim 12, the combination of Richmann and Wheaton substantially disclose the invention as claimed. Wheaton further teaches the pleats being oriented vertically when a lower apex is vertically downward relative to an upper apex of the ostomy appliance (i.e. parallel to a vertical centerline; Figs. 5 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of Richmann to comprise the folding pleats arranged symmetrically about a vertical midline of the outer wall as taught by Wheaton. Doing so would allow for the capacity of the container to be expanded (recognized in Paragraph 28 of Wheaton).

Regarding claim 13, the combination of Richmann and Wheaton substantially disclose the invention as claimed. Wheaton further teaches the first lateral wing region and second lateral wing region are foldable about a fold line extending in a generally vertical direction when a lower apex is vertically downward relative to an upper apex of the ostomy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of Richmann to comprise the folding pleats including the fold lines as taught by Wheaton. Doing so would allow for the capacity of the container to be expanded (recognized in Paragraph 28 of Wheaton).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the combination of Richmann and Wheaton teaches the same pleats and fold lines as claimed, as well as the device as a whole being flexible (Paragraph 21 of Richmann) and thus teaches said wing regions being foldable.

Regarding claim 14, the combination of Richmann and Wheaton substantially disclose the invention as claimed. Wheaton further teaches the pleats being aligned with each of the fold lines (Figs. 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of Richmann to comprise the folding pleats including the fold lines as taught by Wheaton. Doing so would allow for the capacity of the container to be expanded (recognized in Paragraph 28 of Wheaton).

	Regarding claim 18, the combination of Richmann and Wheaton disclose invention as claimed. Richmann further teaches a free edge of the inner wall and a freer to the outer wall being joined by a peripheral weld line (Fig. 4, element 7). 

	Regarding claim 19, the combination of Richmann and Wheaton disclose invention as claimed. Richmann further teaches an upper and lower end of each of the one or more pleats being traversed by the weld line (Fig. 4, element 7).

	Regarding claim 20, the combination of Richmann and Wheaton substantially disclose the invention as claimed. The ostomy appliance further comprising an outer comfort layer overlying at least a portion of the outer wall, wherein the outer comfort layer is free of pleats (Figs. 1, 2, and 4; elements 3, 31 and 33).

Regarding claim 21, the Richmann and Wheaton substantially disclose the invention as claimed. Richmann further discloses an ostomy wafer located in register with the inlet of the inner wall (Fig. 3, element 15; Paragraph 28).

In the alternative, Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Richmann in view of Becker (US 2021/0228402 A1).

	Regarding claim 8, Richmann teaches an ostomy appliance comprising a main body portion (Figs. 1 - 4) comprising an inner wall and an outer wall of flexible sheet material (elements 1 and 2) joined together to define a cavity for containing a stomal output (element 7; Paragraphs 1 and 7); the inner wall comprising an inlet for receiving the stomal output into the cavity (Fig. 3, element 14; Paragraphs 21 and 28).
	Richmann does not explicitly teach the outer wall comprising one or more pleats which are configured to partially or fully unfold as the cavity receives stomal output to promote confirmation of the inner wall against a body of an ostomate wearing the ostomy appliance.
	In addressing the same problem as Applicant, the problem being the use of pleats to expand the volume of a waste receptacle worn on the body, Becker discloses an incontinence pouch device (Figs. 1 - 3) comprising pleats on an upper layer which partially unfold as the cavity receives input (Paragraphs 49 and 52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of Richmann to comprise the pleats of Becker. Doing so would allow for analogous receiving of stomal output and further would be advantageous in allowing for volume expansion (recognized in Paragraphs 49 and 52 of Becker).

	Regarding claim 10, the combination of Richmann and Becker substantially disclose the invention as claimed. Richmann further teaches the inner wall being free of pleats (Fig. 2, element 1). Becker also teaches the inner wall being free of pleats (Fig. 1 clearly shows inner wall 270 being free of pleats).
	
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richmann in view of Wheaton, as applied to claim 8 above, and further in view of Fattman et al. (US 2015/0320585 A1), hereinafter Fattman.

Regarding claim 15, the combination of Richmann and Wheaton disclose invention as claimed. They do not explicitly teach a separation filter for filtering gases and liquids from solid matter contained in the stomal output; and the separation filter comprises one or more pleats.
The same field of endeavor, Fattman teaches an ostomy pouch device (Fig. 1 Abstract) comprising a separation filter for filtering gases contained in the stomal output; and the separation filter comprising one or more pleats (Fig. 15; Paragraphs 48 and 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Richmann and Wheaton to comprise the pleated filter of Fattman. Doing so would assist in gas out of the device and during the flow path for gas out of the device (Paragraphs 48 and 103 of Fattman).

Regarding claim 16, the combination of Richmann, Wheaton, and Fattman substantially disclose invention as claimed.
Fattman further discloses the pleats of the separation filter being aligned with the pleats of the outer wall (Fig. 15 shows pleat 12 aligned vertically, i.e. points towards the circular portion in the top of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Richmann and Wheaton to comprise the pleated filter of Fattman, and to vertically align said pleats. Doing so would thus result in the pleats of the separation filter being aligned with the pleats of the outer wall (Figs. 5 and 7 of Wheaton most clearly show the pleats of the outer wall being aligned vertically) and would assist in filtering gas out of the device and create a flow path for gas to escape the device (Paragraphs 48 and 103 of Fattman).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection to the drawings, and 112(b) rejection previously set forth in the non-final office action mailed 12/27/2021. All previous objections and 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed 4/27/2022 have been fully considered but they are not persuasive.
With respect to claim(s) 1-5 and 7, Applicant argues the claimed angled orientation are critical. However, Applicant’s statement that the oblique angling of the window “may” be beneficial in improving ergonomics does not necessarily speak to an angling of the overlap region as claimed, particularly in light of Page 6, lines 26 - 28 of Applicant’s specification, which explicitly states other orientations of overlap regions are suitable, and thus implying other configurations of overlap regions may also provide such benefits. Further, changing the angle to potentially improve ergonomics is not unexpected, nor does it change the function of the overlap region in providing access into the device.
Applicant argues Richmann teaches away from a non-vertical split. However, Richmann teaches only the benefits of a vertical split compared to a horizontal split (Paragraph 7). Richmann is otherwise silent to obliquely angled splits (horizontal splits as taught by Richmann is not equivalent to “all splits that are not completely vertical”), and thus cannot teach away from said configuration merely based on a recognition of the advantage of a vertical split. See MPEP 2123 (II) which discusses nonpreferred and alternative embodiments.

	Further, although not relied upon, Wolrich (see prior art made of record not relied upon in the Conclusion section below) teaches an ostomy appliance (Figs. 1, 3, and 4; Abstract and Paragraph 32) having a pocket opening oriented vertically (Fig. 3, element 50) and also obliquely to a horizontal direction when a lower apex is vertically downward relative to an upper apex of the ostomy appliance (Fig. 4 most clearly shows closable opening 50, equivalent to overlap of Richmann, being angled; see Paragraphs 10 - 11, 41 - 42, and 55; Paragraph 37 further describes the closable opening).
	Thus, Wolrich shows that a vertically oriented (i.e. as shown in Figs. 1 and 2 of Richmann) opening and an obliquely oriented opening are equivalent structures known in the art.
	
Claims 2-7 remain rejected as claim 1 remains rejected as set forth above

With respect to claim 8, Applicant argues Richmann and Wheaton do not teach a first lateral wing region and a second lateral wing region; wherein the outer wall comprises one or more pleats.
Applicant further argues the pleats of Wheaton are not in an outer wall, and further that the pleats are “entirely in the outer wall”. It is noted that the features upon which applicant relies (i.e., the pleats being “in” the outer wall, or any other relationship between the pleats and outer wall more specific than “comprises”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Further, the “side walls” of Wheaton are equivalent to inner and outer walls as claimed. Fig. 1 clearly shows a wall 12 facing out of the page, and comprising an inlet for receiving the stomal output into the cavity (unlabeled in Fig. 1, see annotated Figs. 5-8 in the rejection of claim 1 above). Thus, regardless of the term “side wall”, said wall is equivalent to the inner wall as claimed.
The other wall 14 is not visible from the perspective in Fig. 1, but is shown in Fig. 2, would be equivalent to the outer wall as claimed by virtue of opposing said inner wall (also see Annotated Fig. 6 below).

    PNG
    media_image2.png
    388
    630
    media_image2.png
    Greyscale
 
The pleats of Wheaton are connected to both walls, and thus would readily be interpreted as being “comprised” by other, including being comprised by the outer wall as claimed. The same would hold regarding the combination with Richman. It is unclear what further differences are being alleged by Applicant as any potential distinctions do not appear to be claimed.
Applicant further argues the combination of Richmann and Wheaton would not be capable of promoting conformation of the inner wall against a body of an ostomate wearing the ostomy appliance.
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As stated above, none of the structural difference Applicant references are claimed. Further, Wheaton explicitly teaches the pleats unfolding as the cavity receives stomal output (Paragraphs 25 and 28-29), which Claim 8 recites that the unfolding of pleats promotes conformation as claimed.
Further, Applicant highlights that the inner wall may be free of pleats, referencing Page 60, line 31 to Page 61, line 5. Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner also notes that this limitation appears to be present in claim 10, which is rejected in view of Becker, which Applicant’s arguments have not addressed this rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eakin (US 3,902,496 A) discloses an analogous pleated device (Fig. 1).
Schertiger et al. (US 2017/0156918 A1) discloses an expandable ostomy bag comprising internal pleats.
Strøbech et al. (US 2018/0116859 A1) discloses an ostomy device having different bond thicknesses (Paragraph 64).
Svensby et al. (US 2013/0096522 A1) discloses an ostomy device having reinforced bond areas (Paragraph 23).
Wolrich (US 2013/0116643 A1) teaches an ostomy device having an angled opening (Fig. 4).
Horie (US 6,186,989 B1) teaches an ostomy covering having an angled overlap.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781